NO. 07-08-00185-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JULY 24, 2008
                          ______________________________

                          SUZANNE MCDONALD, APPELLANT

                                             V.

             TEXAN NURSING & REHAB OF AMARILLO, LLC, APPELLEE
                     _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 58469-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Larry McDonald filed a notice of appeal on April 23, 2008. He did not pay the filing

fee required under the Rules of Appellate Procedure or file an affidavit of indigence in

conformity with Rule of Appellate Procedure 20.1. Nor did he file a docketing statement

as required by Rule of Appellate Procedure 32.1. By letter from this Court dated April 29,

2008, we advised McDonald “the filing fee in the amount of $175.00 has not been paid.

Failure to pay the filing fee within ten (10) days from the date of this notice may result in

dismissal. Tex. R. App. P. 42.3(c).” The letter also directed McDonald to file a docketing
statement within ten days. McDonald has not filed a docketing statement, paid the filing

fee as directed, or filed an affidavit of indigence. Accordingly, we dismiss the appeal. Tex.

R. App. P. 5, 42.3(c).




                                                  James T. Campbell
                                                      Justice




                                             2